Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered July 17, 1992, convicting her of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the prosecutor’s summation are, for the most part, unpreserved for appellate review (see, CPL 470.05 [2]; People v Reding, 167 AD2d 716). In any event, any error was harmless (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contention is without merit. Balletta, J. P., Rosenblatt, Ritter and Altman, JJ., concur.